DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiles et al. (U.S. 6,562,189) in view of Kikuchi et al. (U.S. 2014/0187409) and Guo (U.S. 5,538,603).
Referring to Figures 1, 5A, and column 3, lines 31-55, column 4, line 18-45, column 7, lines 36-49, Quiles et al. disclose an apparatus for plasma processing comprising:  a chamber (col. 3, line 31); a wall member 510, 110, partially placed in an internal space of the chamber, extending from the internal space toward an outside of the chamber to be exposed to a space at the outside of the chamber (Fig. 5A, col. 7, lines 38-39); one or more insulating members 120 provided on the wall member (col. 3, line 34); and a ground member 115, provided in the internal space and mounted on the one or more insulating members 120, the ground member as well as the wall member being set to have a ground potential (col. 3, lines 47-51, i.e. The sidewall 110 is grounded and hence the conductive wall member 510 is grounded as well.), wherein the wall member is configured to support the ground member in a non-contact state with the one or more insulating members therebetween, and the ground member is in contact with and mounted on a surface of the one or more insulating members (Figs. 1 & 5A).

    PNG
    media_image1.png
    634
    860
    media_image1.png
    Greyscale


Quiles et al. is silent on a ground member which is made of silicon.
Referring to paragraphs [0047]-[0048], Kikuchi et al. teach that it is conventionally known in the art for a ground member (i.e. electrode plate or earth ring) to be made of silicon since it is a material that is wear resistance and suppressing particle formation in a plasma environment.  Thus, it would have been obvious to one of ordinary skill in the art at the invention for the material of the ground member of Quiles et al. to be made of silicon as taught by Kikuchi et al. since it is a material that is wear resistance and suppressing particle formation in a plasma environment.  Hence, the resulting apparatus of Quiles et al. in view of Kikuchi et al. would yield a ground member which is made of silicon.
Quiles et al. is silent on each of the one or more insulating members has a spherical surface, and the ground member is in contact with the spherical surface and mounted on the spherical surface.
Referring to Figure 1 and column 3, lines 19-22, Guo teaches that it is conventionally known in the art for each of the one or more insulating members 8 to have a spherical surface since it is an alternate shape that is used to insulate two conductive members.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the insulating member of Quiles et al. as taught by Guo since it is an alternate shape that is used to insulate two conductive members.  Additionally, the shape of the claimed insulating member is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed insulating member is significant.  Hence, the resulting apparatus of Quiles et al. in view of Guo would yield each of the one or more insulating members has a spherical surface, and the ground member is in contact with the spherical surface and mounted on the spherical surface.
 With respect to claim 2, the apparatus of Quiles et al. in view of Kikuchi et al. and Guo further includes wherein the one or more insulating members are multiple spherical bodies.  (Note.  Although the reference did not disclose multiple spherical bodies, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	With respect to claims 7 and 11, the apparatus of Quiles et al. in view of Kikuchi et al. and Guo further includes wherein each of the one or more insulating members has thermal conductivity lower than thermal conductivity of the ground member and thermal conductivity of the wall member (i.e. it is well known that conductive material has a higher thermal conductivity than insulating material).
Claim(s) 3-6, 9-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiles et al. (U.S. 6,562,189) in view of Kikuchi et al. (U.S. 2014/0187409) and Guo (U.S. 5,538,603) as applied to claims 1, 2, 7, and 11 above, and further in view of Ishida (U.S. 20150187542).
The teachings of Quiles et al. in view of Kikuchi et al. and Guo has been discussed above.
With respect to claim 3, Quiles et al. in view of Kikuchi et al. and Guo is silent on wherein the wall member is provided with multiple grooves opened upwards, and each of the multiple spherical bodies is partially put in a corresponding groove among the multiple grooves.
Referring to Figures 4-6 and paragraphs [0072]-[0079], Ishida teach a plasma processing apparatus wherein a wall member 55 is provided with a groove opened upwards and a spherical body is partially put in a groove. The conductive member 71 mates in a with the wall member 55 via spherical body in a non-contact manner.  Although the reference did not disclose multiple grooves, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall member of Quiles et al. in view of Kikuchi et al. and Guo with a wall member with multiple grooves opened upwards as taught by Ishida since it is an obvious and alternate design choice for mating components in a non-contact manner
With respect to claim 4, the apparatus of Quiles et al. in view of Kikuchi et al., Guo, and Ishida et al., further includes wherein each of the multiple grooves is in a form of a gourd, and a width of an open end thereof is smaller than a diameter of each of the multiple spherical bodies, and a center of each of the multiple spherical bodies is located within the corresponding groove among the multiple grooves (Note. Ishida et al. teach multiple grooves and the shape of the claimed groove in a form of a gourd is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed groove is significant).  
With respect to claims 5 and 9, the apparatus of Quiles et al. in view of Kikuchi et al., Guo, and Ishida et al. further includes wherein a bottom surface forming a bottom of each of the multiple grooves is partially provided with a recess, and each of the multiple spherical bodies is partially put within the recess in the corresponding groove (Ishida et al.-Fig. 6).
With respect to claims 6 and 10, the apparatus of Quiles et al. in view of Kikuchi et al., Guo, and Ishida et al. further includes wherein a region of the bottom surface forming the recess has a spherical concave surface, and each of the multiple spherical bodies is disposed to partially extend along the region (Ishida et al.-Fig. 6).
With respect to claims 8, 12, 14, 16, 18, and 20, Quiles et al. in view of Kikuchi et al. and Guo fail to teach wherein each of the one or more insulating members is made of ceramics, quartz or stainless steel.
Referring to paragraph [0051], Ishida teach that a well-known insulating material used in a plasma processing apparatus is a ceramic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the insulating member of Quiles et al. in view of Kikuchi et al. and Guo to be made of ceramics, quartz or stainless steel as taught by Ishida since it is a well-known insulating material used in a plasma processing apparatus.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claims 13, 15, 17 and 19, the apparatus of Quiles et al. in view of Kikuchi et al. and Guo further includes wherein each of the one or more insulating members has thermal conductivity lower than thermal conductivity of the ground member and thermal conductivity of the wall member (i.e. it is well known that conductive material has a higher thermal conductivity than insulating material).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al.’508, Vesci et al.’678, Saigusa et al.’353, Hayasaka et al.’775, Hayasaka et al.’262, Hayasaka et al.’328, Hayasaka et al.’779 teach a wall member having a ground member.  Rajagopalan et al.’540 and Ding et al.’021 teach a ground member mounted on a wall member via an insulator.  Huston et al.’981 teach an insulator.  Tran et al.’466 and Kalnin et al.’327 teach a wall member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michelle CROWELL/Examiner, Art Unit 1716  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716